Carleton Harris, Chief Justice, dissenting. In dissenting, I wish to make clear that I find no fault with the result reached by the Majority, for I agree that in the instant case, neither Bosson nor his attorneys were aware of the fact that another member of the law firm had filed an action in Bosson’s behalf. My reason for dissenting is that I think this case will constitute a precedent, opening the door to possible fraud in subsequent cases. The majority state: “Bosson had no knowledge that a suit had been filed in his behalf by the "Wright firm or by anyone else, and it was therefore impossible for the pendency of that case to have any effect whatever upon his deliberations and conclusions as a juror. The plaintiffs received everything to which they were entitled; their case was heard and decided by.a completely impartial jury.” Suppose that a prospective juror genuinely had forgotten that one of the lawyers had filed a lawsuit in his behalf. This is not too far fetched, since, for example, a large real estate company, or hank, frequently “passes the business around” to various attorneys for foreclosures and other real estate litigation. Likewise, an attorney with considerable business could well forget a minor case that he had filed on behalf of the prospective juror. Under the logic of the Majority opinion, no ground for setting aside an adverse verdict would he established; the losing side would not he prejudiced, because representation of the juror by the opposing attorney had been completely forgotten. On the other hand, suppose that the juror had not actually forgotten that one of the lawyers represented him, but just said that he had forgotten. This, in my opinion, places an undue burden upon the Circuit Judge, who, under the Majority opinion, will be forced to find that the juror, in essence, prevaricated, before he can set the verdict aside. In fact, should a case again arise with a factual background identical to the one in issue, the court would he compelled to find that the juror and attorneys wilfully withheld pertinent information before it would he justified in setting aside the verdict. I do not feel that it is appropriate to place such a burden upon the trial judge. It seems to me that it would he far better to have a set, established rule, requiring the setting aside of a verdict under the circumstances herein involved. I, therefore, respectfully dissent. Mr. Justice Johnson joins in this dissent.